Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Specification:
The title has been amended to read “SEMICONDUCTOR DEVICE HAVING INJECTION ENHANCED TYPE INSULATED GATE BIPOLAR TRANSISTOR WITH TRENCH EMITTER AND METHOD OF MANUFACTURING THE SAME”

In the Claims:
Cancel claims 8 – 12

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8 – 12, directed to an invention non-elected without traverse.  Accordingly, claims 8 – 12 have been cancelled by this Examiner’s Amendment.

Drawings
The drawings were received on October 29, 2021. These drawings are accepted. The objection(s) to the drawings cited in the previous office action filed on July 21, 2021 is (are) hereby withdrawn.

Specification
The Examiner acknowledges the amendment(s) to the titled filed on October 29, 2021, however the title contained an apparent typographical error. In particular, the amended title recites “SEMICONDUCTOR DEVICE HAVING INJECTION ENHANCED TYPE INSULATED GATE BIPOLOAR TRANSISTOR WITH INCLUDING TRENCH EMITTER AND METHOD OF MANUFACTURING THE SAME”, which should read “SEMICONDUCTOR DEVICE HAVING INJECTION ENHANCED TYPE INSULATED GATE BIPOLOAR TRANSISTOR WITH 

The Examiner acknowledges the amendment(s) to the abstract filed on October 29, 2021. The objection(s) to the abstract cited in the previous office action filed on July 21, 2021 is (are) hereby withdrawn.


Claim Objections
The Examiner acknowledges the amendment(s) to the claims filed on October 29, 2021. The objection(s) to the claims cited in the previous office action filed on July 21, 2021 is (are) hereby withdrawn.

Reasons for Allowance
Claims 1 – 4 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 recites, inter alia, that the P-type floating layer covers both a bottom surface of the trench gate and a bottom surface of the trench emitter, whereby a thickness of the P-type floating layer extending from the bottom surface of the trench gate towards the P-type collector is thicker than the thickness of the P-type floating layer extending from the bottom surface of the trench emitter towards to the P-type collector. These limitations, in combination with the remaining limitations of claim 1, are not anticipated or rendered obvious by the prior art. Claims 2- 4 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899. The examiner can normally be reached M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        December 20, 2021